    Case 19-12556-KCF Doc 101-1 Filed 07/14/21 Entered 07/14/21 16:38:31 Desc
       Exhibit A - Order Granting Application to Employ Perkins Coie LLP Page 1 of 4




                    EXHIBIT A
Order Granting Application to Employ Perkins Coie LLP
       Case 19-12556-KCF Doc 101-1 Filed 07/14/21 Entered 07/14/21 16:38:31 Desc
          Exhibit A - Order Granting Application to Employ Perkins Coie LLP Page 2 of 4
  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Caption in Compliance with D.N.J. LBR 9004-1(b)

  McDonnell Crowley, LLC
  115 Maple Avenue
  Red Bank, NJ 07701                                                           Order Filed on October 3, 2019
                                                                                          by Clerk
  (732) 383-7233                                                                  U.S. Bankruptcy Court
  bcrowley@mchfirm.com                                                             District of New Jersey
  Brian T. Crowley
  Counsel to John M. McDonnell,
  Chapter 7 Trustee




                                                              Case No.:   _____________________
                                                                                19-12556
  In Re:
  ELIA J. ZOIS and MARIANA ZOIS,                              Chapter:    _____________________
                                                                                    7

                    Debtors.                                  Judge:      _____________________
                                                                                  KCF




                                  ORDER AUTHORIZING RETENTION OF

                               ______________________________________________
                                              Perkins Coie LLP



           The relief set forth on the following page is ORDERED.




DATED: October 3, 2019
Case 19-12556-KCF Doc 101-1 Filed 07/14/21 Entered 07/14/21 16:38:31 Desc
   Exhibit A - Order Granting Application to Employ Perkins Coie LLP Page 3 of 4




  Upon the applicant’s request for authorization to retain ______________________________________
                                                                      Perkins Coie LLP
  as __________________________________________,
          Special Counsel to Chapter 7 Trustee   it is hereby ORDERED:

  1.     The applicant is authorized to retain the above party in the professional capacity noted.
         The professional’s address is:    _________________________________
                                           1155 6th Avenue, 22nd Floor
                                           _________________________________
                                           New York, New York 10036
                                           _________________________________

  2.     Compensation will be paid in such amounts as may be allowed by the Court on proper
         application(s).

  3.     If the professional requested a waiver as noted below, it is ☐ Granted ☐ Denied.

         ☐ Waiver, under D.N.J. LBR 2014-2(b), of the requirements of D.N.J. LBR 2016-1.

         ☐ Waiver, under D.N.J. LBR 2014-3, of the requirements of D.N.J. LBR 2016-1 in a chapter
         13 case. Payment to the professional may only be made after satisfactory completion of
         services.

  4.     The effective date of retention is the date the application was filed with the Court.




                                                                                                     rev.8/1/15

                                                   2
       Case 19-12556-KCF Doc 101-1 Filed 07/14/21 Entered 07/14/21 16:38:31 Desc
          Exhibit A - Order Granting Application to Employ Perkins Coie LLP Page 4 of 4
Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 19−12556−KCF
                                         Chapter: 7
                                         Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Elia J. Zois                                             Mariana Zois
   141 Oval Road                                            141 Oval Road
   Building 1                                               Building 1
   Manasquan, NJ 08736                                      Manasquan, NJ 08736
Social Security No.:
   xxx−xx−4007                                              xxx−xx−8716
Employer's Tax I.D. No.:




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on October 3, 2019, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 73 − 55
Order Granting Application to Employ Perkins Coie LLP as Special Counsel (Related Doc # 55). Service of notice of
the entry of this order pursuant to Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice.
Signed on 10/3/2019. (ckk)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: October 3, 2019
JAN: ckk

                                                                      Jeanne Naughton
                                                                      Clerk
